Hart, J. This was a chancery suit instituted by appellees against appellants. The record shows that the case was heard on oral evidence. A decree was entered in favor of appellee on the 8th day of April, 1909, and the appellants were given 60 days within which to prepare and file a bill of exceptions. The bill of exceptions was signed by the chancellor and filed with the clerk on the 26th day of June, 1909, which was not within the time granted. Therefore, the evidence is not brought in the record, and the presumption is that the decree was correct. The decree will, therefore, be affirmed.